7 N.Y.3d 885 (2006)
In the Matter of DONAVANN W., a Child Alleged to be Neglected.
FAUZIA W., Appellant;
COMMISSIONER OF THE ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent.
Court of Appeals of New York.
Submitted August 21, 2006.
Decided November 20, 2006.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied the motion to enlarge the record and to renew the request for a stay, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.